      Case 3:21-cv-01170-E Document 1 Filed 05/21/21               Page 1 of 12 PageID 1



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

 CRUDEN BAY HOLDINGS, LLC,                      )
                                                )
                Plaintiff,                      )
                                                )     Civil Action No. ___________
 v.                                             )
                                                )
 CAMERON R. JEZIERSKI and                       )
 JPMORGAN CHASE BANK, N.A.,                     )
                                                )
                Defendants.                     )


                                   NOTICE OF REMOVAL

        Please take notice that pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, Defendant

JPMorgan Chase Bank, N.A. (“Chase”) removes the above-captioned, Cruden Bay Holdings, LLC

v. Jezierski and JPMorgan Chase Bank, N.A., Case No. DC-20-09390 (“State Court Action”),

from the 192nd District Court of Dallas County, Texas (“State Court”) to the United States District

Court for the Northern District of Texas.

                              I.     NATURE OF THE ACTION

        1.     Plaintiff Cruden Bay Holdings, LLC (“Cruden Bay”) filed the State Court Action

on July 9, 2020, against Cameron R. Jezierski (“Jezierski”), a convicted fraudster who had already

begun serving a prison sentence for his role in a Ponzi scheme at the time the case was filed.

Cruden Bay asserted two claims against Jezierski, one for common law fraud and one for

conspiracy.

        2.     Nine months later, on April 19, 2021, and after seeking a default judgment against

Jezierski, Cruden Bay filed its Second Amended Petition, adding Chase as a Defendant. The

Second Amended Petition reasserted the fraud claim against Jezierski, Second Am. Pet. ¶¶ 9, 37–




NOTICE OF REMOVAL – Page 1
    Case 3:21-cv-01170-E Document 1 Filed 05/21/21                  Page 2 of 12 PageID 2



39, 48–54, added Chase to the conspiracy claim, id. ¶¶ 55–59, and lodged a new claim for aiding

and abetting the fraud against Chase, id. ¶¶ 60–64.

       3.      Cruden Bay alleges losses “exceeding $26,000,000” and seeks “monetary relief

valued over $1,000,000.” Id. at p. 1, 13–15.

       4.      The State Court Action is removable despite being in a “closed” posture following

a Dismissal for Want of Prosecution on April 28, 2021. See Exhibit D, State Court Docket Sheet.

Cruden Bay filed a Motion to Retain that same day. Id. Under the Texas Rules of Civil Procedure,

the court may reinstate the State Court Action within 75 days of its order. See Tex. R. Civ. P.

165(a)(3). As such, the State Court Action is still “pending” for federal jurisdictional purposes and

thus removable. See Yassan v. JPMorgan Chase & Co., 708 F.3d 963, 965 (7th Cir. 2013) (holding

that state court action was removable after dismissal for want of prosecution had been entered

because the case remained “pending”).

       5.      As explained below, there is complete diversity among the proper parties to this

case. Cruden Bay is a Texas citizen, and Chase is a national association with its main office in

Ohio. While Jezierski appears to be a Texas citizen, he is improperly joined, and his citizenship

should be disregarded for diversity purposes.

                                  II.   REMOVAL IS PROPER

       6.      Venue is proper in this Court. This action is being removed from the 192nd District

Court of Dallas County, Texas, which lies within the Northern District of Texas. See 28 U.S.C.

§§ 124(a)(1), 1441(a), 1446(a).

       7.      This Notice of Removal is timely filed. Cruden Bay served Chase with the

Summons and Second Amended Petition on April 27, 2021, and thirty days have not elapsed from

the date of receipt. See 28 U.S.C. § 1446(b).




NOTICE OF REMOVAL – Page 2
    Case 3:21-cv-01170-E Document 1 Filed 05/21/21                Page 3 of 12 PageID 3



       8.      A written notice attaching a copy of this Notice of Removal is being served on all

parties of record and filed with the Clerk of the 192nd District Court of Dallas County, Texas.

See 28 U.S.C. § 1446(d).

       9.      True and correct copies of process, pleadings, and orders filed in the State Court

Action are attached, as required by 28 U.S.C. § 1446 and L.R. 81.1:

       EXHIBIT A: A civil cover sheet.

       EXHIBIT B:        A supplemental civil cover sheet.

       EXHIBIT C: A notice of related case as required by L.R. 3.3(b)(3).

       EXHIBIT D: A true and correct copy of the state court docket sheet.

       EXHIBIT E: True and correct copies of all pleadings asserting causes of action, all
                  answers to such pleadings, and all orders signed by the state judge, along
                  with an index of documents that clearly identifies each document and
                  indicates the date the document was filed in state court.

       EXHIBIT F: Defendant JPMorgan Chase Bank, N.A.’s Certificate of Interested Persons.

                  III.     THE COURT HAS DIVERSITY JURISDICTION

       10.     The Court has subject matter jurisdiction over this action under 28 U.S.C.

§ 1332(a). This action may be removed to this Court under 28 U.S.C. §§ 1441 and 1446. Removal

is appropriate because Cruden Bay and Chase are citizens of different states, and the amount in

controversy, exclusive of interest and costs, exceeds $75,000.

       11.     Cruden Bay improperly joined Jezierski to this action for the sole purpose of

defeating diversity jurisdiction, so the Court should not consider Jezierski’s alleged Texas

citizenship in evaluating federal jurisdiction. The District of Maryland has presided over a civil

action brought by the SEC against Jezierski and his co-fraudsters since 2018, issued a stay of any

civil litigation against Jezierski and the scheme’s assets, and appointed a receiver who has

established an exclusive claims procedure that provides Cruden Bay its avenue to relief with



NOTICE OF REMOVAL – Page 3
     Case 3:21-cv-01170-E Document 1 Filed 05/21/21                   Page 4 of 12 PageID 4



respect to Jezierski. Given these federal orders, Cruden Bay has no possibility of obtaining relief

against Jezierski in Texas state court.

A.     The Properly Joined Parties Are Completely Diverse Under 28 U.S.C. § 1332(a).

       12.     For diversity jurisdiction, “the state where someone establishes his domicile serves

a dual function as his state of citizenship,” and the “state of domicile presumptively continues

unless rebutted with sufficient evidence of change.” See Preston v. Tenet Healthsystem Mem. Med.

Ctr., 485 F.3d 793, 797–98 (5th Cir. 2007).

       13.     An LLC’s citizenship for diversity purposes is determined by looking at the

citizenship of its members. Harvey v. Grey Wolf, 542 F.3d 1077, 1079–80 (5th Cir. 2008). Cruden

Bay alleges that it is a Delaware limited liability company whose members are domiciled in Texas,

so it is a citizen of Texas for diversity purposes. Second Am. Pet. ¶ 3.

       14.     Chase is a national association with its main office, as designated by its articles of

association, in Columbus, Ohio. A national bank is a citizen of the state at which its main office,

as set forth in its articles of association, is located. See Wachovia Bank, N.A. v. Schmidt, 546 U.S.

303, 318 (2006). Chase is thus a citizen of Ohio for the purposes of diversity jurisdiction.

       15.     Accordingly, there is complete diversity between Cruden Bay and Chase under

28 U.S.C. § 1332(a).

       16.     Jezierski is an individual in federal custody, housed at RRM Dallas.1 According to

Cruden Bay, before his incarceration, Jezierski was domiciled in Tarrant County, Texas. Second

Am. Pet. ¶ 4. From Cruden Bay’s allegations and the facts reasonably available, it thus appears

that Jezierski is a citizen of Texas for diversity purposes. See Woods v. Wal-Mart, Inc., No. 7:18-



1
  The Second Amended Petition alleges that Jezierski “resides at the Federal Correctional Institute –
Texarkana,” Second Am. Pet. ¶ 4, but that status appears to have changed. See Federal Bureau of Prisons,
Find an inmate, bop.gov/mobile/find_inmate/byname.jsp#inmate_results (last accessed May 21, 2021).


NOTICE OF REMOVAL – Page 4
     Case 3:21-cv-01170-E Document 1 Filed 05/21/21                   Page 5 of 12 PageID 5



cv-00005-DC, 2018 U.S. Dist. LEXIS 231508, at *11–13 (W.D. Tex. Aug. 14, 2018) (recognizing

that inmate “retains the domicile he had prior to incarceration”) (quoting Pardue v. Pardue,

37 F.3d 630 (5th Cir. 1994) (collecting cases). But Jezierski’s Texas citizenship should not be part

of the Court’s jurisdictional calculus because Jezierski is improperly joined. Smallwood v. Illinois

Cent. R. Co., 385 F.3d 568, 572–73 (5th Cir. 2004) (en banc) (recognizing defendant’s entitlement

under 28 U.S.C. § 1441 to remove based on diversity when in-state defendant has been improperly

joined).2

        17.    A defendant is improperly joined to an action—and courts will not consider his

citizenship for diversity purposes—if “‘there is no possibility of recovery by the plaintiff against

[a nondiverse] defendant,’” or stated differently, “‘that there is no reasonable basis for the district

court to predict that the plaintiff might be able to recover against [a nondiverse] defendant.’” Int’l

Energy Ventures Mgmt. v. United Energy Grp., 818 F.3d 193, 200 (5th Cir. 2016) (quoting

Smallwood, 385 F.3d at 573). As the en banc Fifth Circuit has recognized, “[a] mere theoretical

possibility of recovery under local law will not preclude a finding of improper joinder.”

Smallwood, 385 F.3d at 573 n.9 (internal quotation marks omitted).

        18.    In evaluating whether a plaintiff has a reasonable possibility of recovery against an

in-state defendant, courts “conduct a Rule 12(b)(6)-type analysis . . . to determine whether the

complaint states a claim,” then consider any “discrete and undisputed facts” omitted from the

petition that “preclude plaintiff’s recovery against the in-state defendant.” Smallwood, 385 F.3d

at 573–74.

        19.    The test for improper joinder is met here. Cruden Bay has no reasonable possibility

of recovery against Jezierski because Cruden Bay’s claims against Jezierski are subject to the


2
 Consent of an improperly joined co-defendant is not required for removal. Rico v. Flores, 481 F.3d 234,
239 (5th Cir. 2007).


NOTICE OF REMOVAL – Page 5
       Case 3:21-cv-01170-E Document 1 Filed 05/21/21                   Page 6 of 12 PageID 6



exclusive jurisdiction of a federal receiver (“Receiver”) appointed by the District of Maryland in

a civil action brought by the SEC concerning this fraud scheme. See Order Appointing Temporary

Receiver, ECF No. 11, Securities & Exchange Commission v. Ledford et al., No. 1:18-cv-02844-

RDB (D. Md. Sep. 13, 2018) (“SEC Action”).

          20.     Cruden Bay’s state court filings incorporate the SEC Action and even attach its

complaint. See Second Am. Pet. ¶ 40. The filings in the SEC Action establish that (1) the District

of Maryland has enjoined any state court claims against Jezierski, meaning Cruden Bay’s state

court claims could not survive a Rule 12(b)(6)-type analysis; and (2) the District of Maryland’s

appointed Receiver has exclusive jurisdiction over Jezierski’s assets and has established a claims

procedure for victims of the fraud scheme, so Cruden Bay has no reasonable possibility of recovery

against Jezierski in Texas state court.

          21.     The District of Maryland’s Preliminary Injunction Order precludes Plaintiff’s state

court claims. On September 13, 2018, nearly two years before Cruden Bay filed its state court

action, Judge Bennett of the District of Maryland issued a Temporary Restraining Order and

appointed the Receiver over the assets related to the underlying fraud scheme. See Temporary

Restraining Order, ECF Nos. 10 & 11, Order Appointing Temporary Receiver, ECF No. 11, SEC

Action (Sep. 13, 2018). Judge Bennett then entered a Preliminary Injunction Order, Freezing

Assets, and Granting Other Relief on October 4, 2018. See Preliminary Injunction Order, ECF

No. 28, SEC Action (Oct. 4, 2018). Through his orders, Judge Bennett has stayed “[a]ll civil legal

proceedings of any nature . . . involving . . . any Receivership Assets” or “any of the Receivership

Parties,” a category that includes Jezierski. Order Appointing Receiver ¶¶ 1–2, 34 (implementing

stay); Preliminary Injunction Order § V (extending Order Appointing Receiver).3 His injunction



3
    For the Court’s ease of reference, the cited SEC Action filings are attached as EXHIBIT G.


NOTICE OF REMOVAL – Page 6
    Case 3:21-cv-01170-E Document 1 Filed 05/21/21                Page 7 of 12 PageID 7



precludes claims asserted “for, or in connection with, any action taken by [the Receivership

Parties]” in their roles at SCUSA Financial, Inc.—the very conduct that forms Cruden Bay’s

claims against Jezierski here. See Second Am. Pet. ¶¶ 22–24.

       22.     The District of Maryland’s preliminary injunction is a final judgment with respect

to preserving the status quo, and the Anti-Injunction Act, 28 U.S.C. § 2283 protects its

enforcement. See Zacarias v. Stanford Int’l Bank, Ltd., 945 F.3d 883, 894–96, 902–03 (5th Cir.

2019), cert. denied, 141 S. Ct. 950 (2020) (recognizing district courts’ broad authority under the

Anti-Injunction Act to temporarily stay and permanently bar state court actions against Ponzi

scheme fraudsters); see also Rishmangue v. Winter, 616 Fed. App’x 138, 139–40 (5th Cir. 2015)

(enforcing temporary litigation stay and enjoining state court claims against Ponzi scheme while

case was in SEC receivership).

       23.     Cruden Bay’s state court claims against Jezierski cannot proceed because they

“threaten[] to dispose of the property that forms the basis for federal in rem jurisdiction”

over the receivership assets. Zacarias, 945 F.3d at 894–96. And claims barred by a federal

injunction cannot survive the “Rule 12(b)(6)-type analysis” courts apply when assessing claims

against an in-state defendant to decide whether he has been properly joined. See Chick Kam Choo

v. Exxon Corp., 486 U.S. 140, 147 (1988) (explaining that Anti-Injunction Act relitigation

exception is “founded in the well-recognized concepts of res judicata and collateral estoppel”);

Associated Recovery L.L.C. v. Does, 769 Fed. App’x 160, 162 (5th Cir. 2019) (affirming dismissal

under Rule 12(b)(6) of claim barred by collateral estoppel).

       24.     The District of Maryland has established an exclusive claims procedure that

prevents Plaintiff from recovering against Jezierski in state court. The District of Maryland has

vested the Receiver with exclusive jurisdiction over Jezierski’s assets, so Cruden Bay has no




NOTICE OF REMOVAL – Page 7
     Case 3:21-cv-01170-E Document 1 Filed 05/21/21                  Page 8 of 12 PageID 8



reasonable probability of recovering against Jezierski in Texas state court. The District of

Maryland froze “all assets of Defendants and Receivership Parties” (including Jezierski’s), took

“exclusive jurisdiction and possession” of them, and established a comprehensive claims

procedure for investors to assert their losses resulting from Jezierski’s fraud. See Order Appointing

Temporary Receiver ¶¶ 1–3; Order Granting Receiver Gregory S. Milligan’s Motion for Order

Setting Claims Bar Date, Establishing Claims Procedure, and Approving Notification Process,

ECF No. 395, SEC Action (Feb. 10, 2021); see also Zacarias, 945 F.3d at 894–96 (concluding

individual claims involving receivership assets would defeat the purpose of the receivership by

creating an inequitable “race to the courthouse, resulting in inefficiency as assets are dissipated in

piecemeal and duplicative litigation”).

       25.     The Receiver’s claims procedure: (1) requires investors to report their losses and

any amounts received “to compensate” them “in whole or in part, for the losses sustained in the

Defendants’ fraudulent scheme that is at issue in this SEC Action”; (2) imposes a continuing duty

on investors to disclose compensatory amounts received in the future through other fora; and

(3) specifies that a failure to report such compensation waives the claimant’s “right to participate

in any interim, final, or other distribution in this SEC Action.” Order Granting Receiver Gregory

S. Milligan’s Motion for Order Setting Claims Bar Date, Establishing Claims Procedure, and

Approving Notification Process ¶ 7 (emphasis added). The Receiver’s Claims Bar Date was May

20, 2021. Id. ¶ 1.

       26.     Cruden Bay cannot recover against Jezierski in Texas state court because Cruden

Bay’s sole pathway for recovery against the fraud scheme was through the SEC Action. Either

Cruden Bay has filed a claim with the Receiver, in which case it would not be entitled to recovery

against Jezierski in state court, or Cruden Bay failed to timely file a claim, in which case it would




NOTICE OF REMOVAL – Page 8
     Case 3:21-cv-01170-E Document 1 Filed 05/21/21                Page 9 of 12 PageID 9



have waived its claim against him. Either way, Cruden Bay thus had no purpose to join Jezierski

in the State Court Action other than to destroy diversity and prevent removal. See, e.g., Whitesboro

Inn & Suites v. United Fire & Cas. Co., No. 4:16-CV-87, 2016 U.S. Dist. LEXIS 190190, at *9–

10 (E.D. Tex. Apr. 26, 2016) (noting solvency of corporate defendant and absence of evidence

plaintiff could recover against individual defendant, and concluding those facts supported finding

of improper joinder); Plascencia v. State Farm Lloyds, No. 4:14-CV-524-A, 2014 U.S. Dist.

LEXIS 135081, at *19 (N.D. Tex. Sept. 25, 2014) (same); cf. Ayoub v. Baggett, 820 F. Supp. 298,

300 (S.D. Tex. 1993) (“[G]iven the relative financial positions of most companies versus their

employees, the only time an employee is going to be sued is when it serves a tactical legal purpose,

like defeating diversity.”).

         27.   These “badges of improper joinder” shine bright here. See Plascensia, 2014 U.S.

Dist. LEXIS 135081, at *9 (“There does not appear to be any reason why Gallegos would have

been joined as a defendant other than to defeat diversity jurisdiction.”). Of the three individual

fraudsters named in the SEC Action, Cruden Bay only joined Jezierski—the only Texas-resident

fraudster. What is more, Cruden Bay is seeking (and possibly coordinating) a default judgment

against Jezierski in the State Action. See Exhibit E, March 22, 2021 Status Update. Jezierski has

no stake in this case, and Cruden Bay stands recover nothing from him. The Court should not

permit Cruden Bay to nominally join Jezierski and deny Chase its right to remove to a federal

forum.

B.       The Amount in Controversy Exceeds the Statutory Minimum.

         28.   Diversity jurisdiction exists where the amount in controversy exceeds $75,000, and

the sum demanded in the initial pleading establishes the amount-in-controversy. 28 U.S.C.

§§ 1332(a); 1446(c)(2).




NOTICE OF REMOVAL – Page 9
   Case 3:21-cv-01170-E Document 1 Filed 05/21/21                    Page 10 of 12 PageID 10



        29.      The amount-in-controversy requirement is exceeded because Cruden Bay alleges

losses “exceeding $26,000,000” and seeks “monetary relief valued over $1,000,000.” Second Am.

Pet. ¶¶ 2, 54.

        30.      Nothing in this Notice of Removal should be interpreted as waiving or relinquishing

Chase’s defenses or objections including, without limitation, the defenses of (i) lack of jurisdiction

over the person, (ii) improper venue, (iii) insufficiency or lack of process of service, (iv) improper

joinder of claims or parties, (v) failure to state a claim, (vi) failure to join an indispensable party,

or (vii) any other procedural or substantive defense available under state or federal law.

        31.      If any question arises at to the propriety of the removal of this action, Chase requests

the opportunity to brief any disputed issues and to present further evidence and oral argument in

support of its position that this case was properly removed.

                                       IV.     CONCLUSION

        For the foregoing reasons, Chase removes this action from the 192nd Judicial District Court

of Dallas County, Texas to this Court under 28 U.S.C. §§ 1332, 1441 and 1446, and requests that

further proceedings be conducted in the Dallas Division of the U.S. District Court of the Northern

District of Texas as provided by law.




NOTICE OF REMOVAL – Page 10
   Case 3:21-cv-01170-E Document 1 Filed 05/21/21   Page 11 of 12 PageID 11



Dated: May 21, 2021                      Respectfully submitted,


                                         /s/ Mary-Olga Lovett
                                         Mary-Olga Lovett
                                         State Bar No. 00789289
                                         lovettn@gtlaw.com
                                         GREENBERG TRAURIG LLP
                                         1000 Louisiana Street, Suite 1700
                                         Houston, Texas 77002
                                         Telephone: (713) 374-3500
                                         Facsimile: (713) 374-3505

                                         Christopher S. Dodrill
                                         State Bar No. 24110696
                                         dodrillc@gtlaw.com
                                         GREENBERG TRAURIG LLP
                                         2200 Ross Avenue, Suite 5200
                                         Dallas, Texas 75201
                                         Telephone: (214)-665-3600
                                         Facsimile: (214) 665-3601

                                         Attorneys for Defendant
                                         JPMorgan Chase Bank, N.A.




NOTICE OF REMOVAL – Page 11
   Case 3:21-cv-01170-E Document 1 Filed 05/21/21              Page 12 of 12 PageID 12



                               CERTIFICATE OF SERVICE

       I hereby certify that on May 21, 2021 a true copy of this NOTICE OF REMOVAL has
been served upon the following by United States mail, first class postage prepaid, and email on
May 21, 2021:


       Jeffrey M. Tillotson
       Jonathon R. Patton
       Joseph A. Irrobali
       TILLOTSON LAW
       1807 Ross Avenue, Suite 325
       Dallas, Texas 75201
       jtillotson@tillotsonlaw.com
       jpatton@tillotsonlaw.com
       airrobali@tillotsonlaw.com

       Cameron R. Jezierski
       Register Number: 55056-048
       RRM Dallas
       Residential Reentry Office
       US Armed Forces Reserve CMPL
       344 Marine Forces Dr.
       Grand Prairie, TX 75051

                                                   /s/ Christopher S. Dodrill
                                                   Christopher S. Dodrill




NOTICE OF REMOVAL – Page 12
